          Case 1:20-cv-02701-JMF Document 21 Filed 08/12/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                     August 11, 2020

Via ECF

Hon. Ona T. Wang, USMJ                                          Memo Endorsed
United States District Court, SDNY
500 Pearl Street,
New York, NY 10007

                      Re: Rivera v. NYC Motorcars Corporation et al
                          Case No: 20-CV-02701 (JMF)(OTW)
                          Motion to Adjourn Conference

Dear Magistrate-Judge Wang:

       My firm represents plaintiff in the above-referenced action, and I respectfully write with
the consent of all parties to request a three-week adjournment of the August 12, 2020 pre-
settlement conference. This request is being made because some additional time is needed to
review the documents produced and for the parties to explore settlement. No prior request for an
adjournment of this conference was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
                                                             Application Granted.
Abdul Hassan Law Group, PLLC                                 A rescheduled conference will be held
                                                             on September 17, 2020.
_/s/ Abdul Hassan____________                                SO ORDERED.
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF

                                                             _______________________________
                                                             Ona T. Wang            8/12/20
                                                             U.S. Magistrate Judge
                                                1
